Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/496,268 DEVICE FOR SEALING BETWEEN TWO COAXIAL DUCTS AND ASSEMBLY
 filed on 9/20/2019.  Claims 1-15 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 2/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 13-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 13-15 have not been further treated on the merits. These claims are considered fully rejected for purposes of a sequential action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the other flange" in line 9 and “the other” in line 12.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3799223 to Feneziani.
	With regards to claim 1, the patent to Feneziani discloses a device having an axially deformable tubular membrane (42) having a first annular end and a second annular end, a first annular coupling ring (44) fastened to the first end of the tubular membrane and having a lateral annular flange providing an axial annular attachment space that is axially open on the side of the second annular end of the tubular membrane and is radially situated on a lateral side of the tubular membrane, and
a second coupling ring (40, 43, 30) fastened to the second end of the tubular membrane and having a projecting lateral annular flange extending axially away from the first annular end of the tubular membrane and radially offset away from the axial annular attachment space relative to the lateral side of the tubular membrane.
	With regards to claim 2, Feneziani teaches that the first coupling annular flange comprises an interior annular flange (see marked image below), an external annular flange offset radially relative to the interior annular flange and a connecting annular portion connecting the exterior annular flange and the interior annular flange;
[AltContent: arrow][AltContent: textbox (Bead)][AltContent: arrow][AltContent: textbox (Hook)][AltContent: arrow][AltContent: textbox (Connecting annular portion)][AltContent: arrow][AltContent: textbox (External flange )][AltContent: arrow][AltContent: textbox (Interior flange)]
    PNG
    media_image1.png
    213
    257
    media_image1.png
    Greyscale


the second coupling annular ring has an interior annular flange (43), an exterior annular flange (40) offset radially outward relative to the interior annular flange and a connecting annular portion (30) connecting the exterior annular flange and the interior annular flange; the interior flange, respectively the exterior flange, of the first coupling annular ring being fastened to the first end of the membrane and the other flange constitutes the lateral annular flange of this first coupling annular ring; the exterior flange, respectively the interior flange, of the second coupling annular ring being fastened to the second end of the tubular membrane and the other constitutes the lateral annular flange of this second coupling annular ring.
	With regards to claim 3, Feneziani teaches in which the interior and exterior annular flanges and the connecting annular portion of the first coupling annular ring form a U shape.
	With regards to claim 5, Feneziani teaches that the first coupling annular ring comprises a terminal annular flange (50) engaged in a retaining annular slot (between flanges) of the first annular end of the tubular membrane.
	With regards to claim 6, Feneziani teaches that the terminal annular flange of the first coupling annular ring forms a hook (See Above) opposite the second annular end of the tubular membrane.
	With regards to claim 7, Feneziani teaches that the first annular end of the tubular membrane comprises a bead (See Above) in which the retaining annular slot is formed.
	With regards to claim 8, Feneziani teaches that the second coupling annular ring comprises a terminal annular flange (71) engaged in a retaining annular slot of the second annular end of the tubular membrane.
	With regards to claim 11, Feneziani teaches that at least a part of the length of the tubular membrane takes the form of a bellows.
		


Allowable Subject Matter
Claims 4, 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the prior art does not teach in which the interior and exterior annular flanges of the second coupling annular ring extend axially away from each other and the connecting annular portion of this second coupling annular ring is of frustoconical shape.
With regards to claim 9, the prior art does not teach that the terminal annular flange of the second coupling annular ring forms a hook opposite the first annular end of the tubular membrane.
With regards to claim 10, the prior art does not teach that the second annular end of the tubular membrane comprises a bead in which the retaining annular slot is formed.
With regards to claim 12, the prior art does not teach that the device is adapted to be coupled to coaxial ducts engaged one within the other, in which the attachment axial annular space of the first coupling annular ring is radially offset relative to the projecting lateral annular flange of the second coupling ring by at least the distance between the interior face of the interior duct and the exterior face of the exterior duct.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/4/22